Citation Nr: 0940802	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-32 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than January 27, 
2005 for the award of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from March 1959 to March 
1960.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals from a September 2005 rating 
decision of the VA Regional Office in San Diego, California 
that granted a total rating based on unemployability due to 
service-connected disability, effective from January 27, 
2005.  The appellant appeals the effective date of the award.


FINDINGS OF FACT

1.  Following a grant of service connection for PTSD in 
January 2001, the record does not contain a claim for 
individual unemployability until January 27, 2005.

2.  During the one year prior to January 27, 2005, the 
evidence does not show that PTSD symptoms were so 
incapacitating as to render the Veteran totally disabled and 
unable to secure or follow a substantially gainful 
occupation.


CONCLUSION OF LAW

1.  The criteria for an effective date prior to January 27, 
2005 for the grant of individual employability are not met. 
38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2008) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" or 
"immediately after" VA receives a complete or substantially 
complete application for VA-administered benefits. Pelegrini 
v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing 
requirement enunciated in Pelegrini applies to effective-date 
elements of a service connection claim. Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant notice in March 2005 advising her of the evidence 
VA was responsible for obtaining, and the evidence necessary 
to establish entitlement to benefits sought including the 
types of evidence that would assist in this matter.  However, 
this notice letter did not address the effective date 
elements of the claim.  By separate letter dated March 2006, 
following the initial adverse adjudications, the RO notified 
the appellant of the disability rating and effective date 
elements of his claim.  This is error and is presumed 
prejudicial to the appellant unless VA can demonstrate 
otherwise. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

The Board finds, however, that there is no prejudice to the 
appellant in this timing error because the claim was 
subsequently readjudicated and VA sent the appellant a 
supplemental statement of the case in April 2007 notifying 
her of the actions taken and evidence obtained or received.  
As such, the appellant was afforded due process of law.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
In this case, the Board finds that for reasons discussed in 
the body of the decision, the record is sufficient 
information to adequately evaluate the claim.  The Board is 
not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance 
to the appellant in the development of evidence is required. 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  
Accordingly, the claim is ready to be considered on the 
merits.

Law and Regulations

Absent a finding of clear and unmistakable error, the 
assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.400 (2009).  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400 (2009).

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later. 38 U.S.C.A. §  5110(a),(b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98; 63 
Fed.Reg. 56704 (1998).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 38 C.F.R. §§ 3.1(p); 
3.155 (2009).  The regulation which governs informal claims, 
38 C.F.R. § 3.155 provides as follows: (a) any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a claimant 
. . . may be considered an informal claim. Such informal 
claim must identify the benefit sought. Id.

Further, under 38 C.F.R. § 3.157 (b) (1) (2009), an informal 
claim may consist of a report of examination or 
hospitalization.  Under this regulatory provision, the date 
of the VA outpatient examination or hospital admission will 
be accepted as the date of receipt of a claim if such a 
report relates to examination or treatment of a disability 
for which service connection has previously been established. 
Id.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a) (2009).

The veteran's service-connected disabilities alone must be 
sufficiently severe to produce unemployability. Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not his age or to any impairment caused 
by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2009).

Factual Background

The pertinent facts of the case may be briefly summarized.  
Service connection for PTSD was granted by rating decision in 
January 2001.  A 70 percent disability evaluation was awarded 
effective from date of receipt of the original claim on March 
6, 1996.  The Veteran was notified of the grant by letter 
dated in February 2001.  Under the heading to apply for 
individual unemployability, she was advised that she might be 
entitled to compensation at the 100 percent rate and that VA 
form 21-8940 was enclosed to apply for individual 
unemployability "if you are unable to secure and follow a 
substantially gainful occupation because of your service-
connected disabilities."  She was informed that if she 
believed that she was qualified, she should complete and 
return the form.  The letter and form were sent based upon 
instructions contained in a 21-6789 which contained an order 
to adjudication to "invite" a claim for TDIU.

The Veteran did not apply for individual unemployability and 
did not appeal the 70 percent rating for PTSD within one year 
of the date of notification.  This determination became 
final. 38 C.F.R. § 20.1103 (2009). 

A claim for individual unemployability (VA form 21-8940) was 
received on January 27, 2005.  Subsequently received were VA 
outpatient clinic notes dating from April 2004 primarily 
showing treatment for various physical complaints and 
disorders.  It was noted that she had a history of PTSD and 
heavy alcohol use.  On VA examination in July 2005, it was 
determined that the appellant's psychiatric disability caused 
her to be unable to work or maintain employment.  By rating 
action dated in September 2005, a total rating based on 
individual unemployability was granted effective from date of 
receipt of the application for such on January 27, 2005. 

Legal Analysis

The appellant asserts that she should have been granted 
individual unemployability from March 1996 because the level 
of disability shown at that time substantiates her claim that 
she was totally disabled and unable to work due to service-
connected disability.  In part, the appellant seeks to 
revisit the 1997 rating decision granting a 70 percent 
rating.  To this extent, her appeal is an attempt at a 
freestanding claim for an earlier effective date.  Such 
claims are not permissible.  See Leonard v. Nicholson, 405 
F3d 1333 (Fed Cir 2005).

The Board points out that because the Veteran did not appeal 
the January 2001 RO rating decision within one year, that 
determination is final in the absence of error which has not 
been alleged in this case. §§  38 C.F.R. § 3.105(a), 20.1103 
(2009).  At that time, there was no claim for individual 
unemployability and the facts did not raise such a claim.  In 
fact, an August 2000 letter from Ms. [redacted] noted that the 
appellant had been a successful business woman.  Nothing in 
the record, to include the letter suggested that the 
appellant was unable to engage in substantially gainful 
employment.  Furthermore, if it is now implied that there was 
a pending claim, in most cases where a TDIU rating is at 
issue for one service connected disability that is less than 
100 percent, the appellant is understood to have received 
general notice of the denial of TDIU rating and the decision 
becomes final if that rating is not appealed.  See Ingram v. 
Nicholson, 21 Vet. App. 232 (2007).

In this case, the AOJ did invite the appellant to file a 
claim for TDIU.  A letter was sent with the application based 
upon instructions contained in a 21-6789.  However, it is 
clear from the instructions and the letter that this was only 
an invitation to apply rather than recognition by the AOJ 
that there was already a TDIU claim.

Careful review of the evidence reflects that there is no 
document or writing, formal or informal, evidencing an 
application or intent to file for a total rating based on 
unemployability prior to the claim received January 27, 2005.  
As indicated previously, when the appellant was apprised of 
the award of a 70 percent rating for PTSD in February 2001, 
she was advised that if she wished to claim this benefit, she 
could do so with the enclosed VA form VA form 21-8940.  The 
appellant did not respond to this invitation.  In 
correspondence in the record, she states that she did not 
understand what the term individual unemployability meant, 
and should thus not be penalized in this regard.  The Board 
points out, however, subsequent to the heading of 
"individual unemployability", the implications of that term 
explanation of are clearly explained and state that she 
should complete and return the enclosed form if she perceived 
herself to be unable to work due to service-related 
disability.  The appellant did not do so.  A claim for a 
total rating based on unemployability due to service 
connected disability was not received until January 27, 2005.

The law precludes availability of VA benefits absent a 
specific claim. See 38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.155(a)) (2009).  There is no writing or any other 
submission which can reasonably be construed as claim for 
entitlement to a higher rating for PTSD or individual 
unemployability until the appellant specifically requested it 
in her application received on January 27, 2005.  In a 
context such as this where the law and not the evidence is 
dispositive, an earlier effective date is not warranted 
because of the absence of legal merit or the lack of 
entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994)

VA regulations governing the award of effective dates for 
increased ratings require that the Board generally look to 
the evidence pertaining to the Veteran's service-connected 
disability(ies) during the one-year period prior to a claim 
to determine whether it was "ascertainable that an increase 
in disability had occurred."  A claim for total rating based 
on unemployability is a claim for increased compensation, and 
the effective date rules for increased compensation apply. 
See Hurd v. West, 13 Vet. App. 449 (2000).  Since the 
Veteran's claim for a total rating based on unemployability 
was received in January 2005, the Board is required to 
consider the evidence dating from January 2004 for a higher 
disability evaluation.  

In this instance, the clinical records dating from 2004 do 
not show that it was factually ascertainable that she was 
unemployable due to service-connected disability.  As noted 
previously, the appellant was seen for multiple physical 
complaints and disorders and PTSD was referred to by history 
only.  It is not shown that she received any significant 
psychiatric treatment.  There are no private records dating 
from January 2004 evidencing PTSD symptomatology.  Thus the 
record does not demonstrate that the Veteran was unemployable 
by reason of service-connected disability during the time 
frame between January 2004 and January 2005.  Furthermore, 
the VA records do not give rise to a claim under the 
provisions of 38 C.F.R. § 3.157 since actual treatment is not 
shown.  

The Board observes that records indicate that the appellant 
has not worked since 1994.  See 21-8940.  If accepted as 
true, since the 1994 date predates the 2005 claim by more 
than one year, such evidence may not serve as a basis to 
grant an earlier effective date.  See 38 U.S.C.A. § 5110(b).

In sum, the Board finds that the 1997 rating decision is 
final and that the issue of TDIU was not raised by the record 
at that time (if raised it was implicitly denied See 
Leonard).  Prior to January 27, 2005 claim, there was no 
claim, informal claim or proof of unemployability within one 
year of the 2005 claim.  See 38 U.S.C.A. §§ 5100(a)(b); 
38 C.F.R. §§ 3.157, 3.400.  Under the circumstances the 
effective date of the grant of a total rating based on 
unemployability can be no earlier than the date of receipt of 
the claim on January 25, 2005. See 38 U.S.C.A. § 5110(a)(b) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2007).  An 
effective earlier date than January 27, 2005 for the grant of 
individual unemployability must be denied for reasons cited 
above.  

For the foregoing reasons, the preponderance of the evidence 
is against the claim and the benefit of the doubt doctrine is 
not for application. See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55- 57 (1991).


ORDER

An effective date earlier than January 27, 2005 for the grant 
of individual unemployability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


